253 F.2d 10
Lemarr BLACKMON, Appellant,v.Nicholas J. WAGENER et al., Appellees.
No. 13264.
United States Court of Appeals Sixth Circuit.
Feb. 20, 1958.

No attorney for appellant.
Samuel Brezner, Angelo A. Pentolino, Nathaniel H. Goldstick, Detroit, Mich., Thomas Rafferty, Albert Summer, Wm. D. Brusstar, Detroit, Mich., and Samuel J. Torina, Lansing, Mich., for appellees.
Before SIMONS, Chief Judge, and MARTIN and STEWART, Circuit Judges.
PER CURIAM.


1
This is an appeal from the district court's dismissal of a civil action for money damages.  In 1956 the appellant was convicted of a criminal offense in a Michigan court after a jury trial in which he was represented by counsel.  He was sentenced to the Michigan State Prison, where he is now an inmate.


2
He filed the present action against the Michigan judge who presided at his trial, the prosecuting attorneys, his own lawyers, three individuals who testified against him, and six police officers, alleging that they had deprived him of rights guaranteed by the Constitution.


3
The district court was not in error in dismissing the complaint.  Certain of the defendants were immune from liability.  Kenney v. Fox, 6 Cir., 1956, 232 F.2d 288.  As to others, the jury's verdict in the state criminal trial resolved any conceivable issues against the appellant.  And as to none of the defendants named did the complaint state a claim upon which relief could be granted.  Thompson v. Heither, 6 Cir., 1956, 235 F.2d 176; Rule 12, Fed.R.Civ.P., 28 U.S.C.A.


4
The order of the district court is affirmed.